UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-6556



DONALD EDWARD ROPER, JR.,

                                           Petitioner - Appellant,

          versus


JAMES B. HUNT, JR., Governor; WILLIAM JONES,
Superintendent of Wake County Correctional
Center; MURIEL K. OFFERMAN, Secretary of the
Department of Revenue,

                                          Respondents - Appellees.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Graham C. Mullen, Chief
District Judge. (CA-99-227-3-MU2)


Submitted:   September 6, 2001        Decided:   September 13, 2001


Before WIDENER, WILLIAMS, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Winford Robinson Deaton, Jr., Shelby, North Carolina, for Appel-
lant. Clarence Joe DelForge, III, OFFICE OF THE ATTORNEY GENERAL
OF NORTH CAROLINA, Raleigh, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Donald Edward Roper, Jr., seeks to appeal the district court’s

order denying relief on his petition filed under 28 U.S.C.A. § 2254

(West 1994 & Supp. 2000).   We have reviewed the record and the dis-

trict court’s opinion and find no reversible error.    Accordingly,

we deny a certificate of appealability and dismiss the appeal on

the reasoning of the district court. Roper v. Hunt, No. CA-99-227-

3-MU2 (W.D.N.C. filed Jan. 4, 2001; entered Jan. 8, 2001).       We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          DISMISSED




                                  2